     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 1 of 15


                                                                         Page 1
 1                 OLIVIER BRANDICOURT
 2                UNITED STATES DISTRICT COURT
 3         FOR THE SOUTHERN DISTRICT OF NEW YORK
 4                                                   No. 15 Civ. 08725(GBD)
 5   ---------------------------------------x
 6   UMB Bank, N.A., as Trustee,
 7         Plaintiff
 8   vs.
 9   SANOFI,
10         Defendant
11   ---------------------------------------x
12     VIDEOTAPED DEPOSITION OF OLIVIER BRANDICOURT
13           Thursday, October 18, 2018 9:03 a.m.
14                    Weil, Gotshal & Manges
15         2, rue de la Baume, Paris, 75008, France
16

17

18

19   Reported by:
20   Janet Sambataro, RMR, CRR, CLR
21   JOB NO. 147615
22

23

24

25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 2 of 15


                                                                         Page 6
 1                 OLIVIER BRANDICOURT
 2                MR. CRICHLOW:            And on the phone -- on
 3   the phone, we have David Crichlow of Katten
 4   Muchin Rosenman, on behalf of UMB.
 5                (Discussion off the record.)
 6                THE WITNESS:           Yes.        As you can see,
 7   I've not been used to this kind of practice.
 8                    OLIVIER BRANDICOURT,
 9   having been duly sworn, after presenting
10   identification in the form of a driver's license,
11   deposes and says as follows:
12                       DIRECT EXAMINATION
13   BY MR. GILMAN:
14         Q.     Sir, state your full name, please.
15         A.     Olivier Brandicourt.
16         Q.     Where do you presently reside?
17         A.     I'm residing in Paris.
18         Q.     Any plans to move?
19         A.     At this point, no.
20         Q.     What is your current occupation?
21         A.     I'm the CEO of Sanofi SA.
22         Q.     And when did you take on that role?
23         A.     It was the 2nd of April, 2015.
24         Q.     Do you have any plans to leave?
25         A.     Not at this point.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 3 of 15


                                                                        Page 15
 1                 OLIVIER BRANDICOURT
 2   Genzyme, Sanofi issued contingent value rights,
 3   or CVRs?
 4         A.     Probably when I arrived at Sanofi.
 5         Q.     Okay.      And when was the first time that
 6   you personally read the CVR agreement that is the
 7   document between the trustee and Sanofi relating
 8   to the issuance of those CVRs?
 9         A.     I'm not sure at the time I read any
10   specific document, except that some of my team
11   explained, I think, what was the essential
12   content of it.
13         Q.     Okay.      Well, up until today, have you
14   ever read the CVR agreement cover to cover?
15         A.     No.
16         Q.     Have you a copy of the CVR agreement in
17   your office?
18         A.     I don't think so.
19         Q.     Have you ever had a copy of the CVR
20   agreement?
21         A.     I read part of the copy of the CVR
22   agreement.
23         Q.     When was that?
24         A.     That was in the last few days.
25         Q.     Prior to the last few days, have you

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 4 of 15


                                                                             Page 44
 1                 OLIVIER BRANDICOURT
 2




16                MR. GILMAN:          We have been going for, I
17   believe, one hour.           Do you want to take a
18   few-minute break?
19                MR. NEUWIRTH:            Sure.
20                THE VIDEOGRAPHER:                  Off the record.   The
21   time is 10:03.
22                    (A recess was taken.)
23                THE VIDEOGRAPHER:                  Back on the record.
24   The time is 10:18.
25


                         TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 5 of 15


                                                                       Page 51
1                 OLIVIER BRANDICOURT
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 6 of 15


                                                                       Page 52
1                 OLIVIER BRANDICOURT
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 7 of 15


                                                                       Page 53
1                 OLIVIER BRANDICOURT
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 8 of 15


                                                                       Page 54
1                 OLIVIER BRANDICOURT
2




                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 9 of 15


                                                                        Page 64
 1                 OLIVIER BRANDICOURT
 2         Q.     Let me see if I understand your answer.
 3         A.     Pretty clear.
 4         Q.     If anyone put in plan -- if anyone put
 5   in place a plan not to pay the milestone, you
 6   would consider that unethical?
 7         A.     Correct.
 8                    (Previously marked Exhibit 552
 9         incorporated by reference.)
10         Q.     Let me hand you what has been
11   previously identified as Plaintiff's Exhibit 552.
12                MR. GILMAN:          John, regarding --
13                (Discussion off the record.)
14                MR. GILMAN:          The one that we just
15   finished, Plaintiff's Exhibit 618, may we
16   stipulate that that is authentic and the record
17   of a regularly conducted business activity?
18                MR. NEUWIRTH:            Yes.
19                MR. GILMAN:          Thank you.
20         Q.     Mr. Brandicourt, do you have before you
21   Plaintiff's Exhibit 552?                It is, at the top, an
22   e-mail from a Marc Esteva to Marie-Claire Farris
23   dated October 7, 2014.
24         Sir, I'm focused on the first page, but if
25   you want to quickly look at the prior e-mails,

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 10 of 15


                                                                              Page 65
 1                  OLIVIER BRANDICOURT
 2   they're all very short.                But I'll focus on the
 3   first page when you're ready.
 4          A.    Okay.
 5          Q.    All right.          Focusing on the e-mail at
 6   the bottom, on the first page, do you see there
 7   that Mr. Esteva is writing, and he says, among
 8   other things, "We are now on the edge:                          As you
 9   can see, an average 6% under-performance versus
10   this forecast would leave us below the
11   400 million threshold.               We still consider the
12   same potential for Lemtrada over the long term,
13   yet with a slower ramp-up."
14          Do you see that?
15          A.    Yes, I do.
16          Q.    Did you know that individuals at Sanofi
17   were considering a slower ramp-up of Lemtrada in
18   order not to achieve product sales milestone
19   number one?
20                MR. NEUWIRTH:             Objection.
21          A.    The answer is no.
22          Q.    If individuals in Sanofi were planning
23   a slower ramp-up of Lemtrada in order not to
24   achieve product sales milestone number one, would
25   you agree with me that is unethical?

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 11 of 15


                                                                                Page 66
 1                  OLIVIER BRANDICOURT
 2          A.    If, I do agree.
 3                     (Previously marked Exhibit 264
 4          incorporated by reference.)
 5          Q.    Let me show you what has been marked as
 6   Plaintiff's Exhibit 264.                 It is, at the top, an
 7   e-mail from Antoine Schaeffer to Gonzague Bechaux
 8   dated May 18, 2015.            Sir, I'll represent to you I
 9   have no interest in any of the math, in any of
10   the numbers.       I'm only focusing on the very first
11   e-mail at the top of the first page.
12          A.    Okay.
13          Q.    Sir, do you see there that it says,
14   "Please find enclosed the updated CVR
15   $400 million analysis.               Between increase in
16   dollar value impacting ex-U.S. sales and Lemtrada
17   USA adjustment on 15F1 (we adjusted approximately
18   minus 40 million euro downward due to delays in
19   market access and reimbursement) we are now in
20   the 'safe' zone at approximately $320 million
21   versus the target of $400 million.                         Please let me
22   know should you have any questions.                             Best
23   regards."
24          Do you see that, sir?
25          A.    Yes, I do.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 12 of 15


                                                                         Page 80
 1                  OLIVIER BRANDICOURT
 2   put together, when every single division has
 3   expressed their wishes for expense and related
 4   sales.      So that's what we're dealing with here.
 5   All right?      It's a first cut, first rollup of
 6   those different wishes by the different units.
 7          To specifically remember what the challenge
 8   was for one product in one unit, the answer is
 9   no, because I leave that to the responsibility of
10   the head of those businesses.
11          Q.    Okay.      At the time that you were CEO,
12   did you undertake to familiarize yourself with
13   any contracts or commitments that Sanofi had that
14   would impact your ability to challenge any of the
15   budget requests?
16          A.    I would have expected those heads of
17   businesses to highlight that to me.
18          Q.    Okay.      So you would have said it was
19   the job of the business head to bring to your
20   attention Sanofi's obligations under the CVR
21   agreement with respect to Lemtrada when they were
22   presenting budgets relating to Lemtrada?
23          A.    I would.
24          Q.    And is it your testimony that you
25   cannot recall ever giving a moment's thought to

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 13 of 15


                                                                           Page 81
 1                  OLIVIER BRANDICOURT
 2   the CVR agreement in any of your budget
 3   challenges?
 4          A.    That didn't come up.
 5                MR. GILMAN:          Okay.         Why don't we take
 6   our second break.
 7                THE VIDEOGRAPHER:                  Going off the
 8   record.     The time is 11:17.
 9                     (A recess was taken.)
10                     (Document Bates-stamped SAN-CVR
11          020236570 through -6580 marked Exhibit
12          621.)
13                THE VIDEOGRAPHER:                  Back on the record.
14   The time is 11:35.
15   BY MR. GILMAN:
16          Q.    Mr. Brandicourt, I've placed before you
17   Plaintiff's Exhibit 621.                It is a document
18   produced from the files of Sanofi, bearing
19   Production Nos. SAN-CVR020236570 through -6580.
20          On the first page, it is a transmittal
21   e-mail from Mr. Underwood to Mr. Sibold dated
22   November 19, 2015, enclosing a package of slides.
23          Sir, by November -- mid-November 2015, you
24   were at the company for over half a year?
25          A.    (Witness nods.)

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 14 of 15


                                                                              Page 91
 1                  OLIVIER BRANDICOURT
 2




11          Q.    When you came on board to Sanofi, is it
12   fair to say that you -- among the other things
13   you were interested in, one of them was building
14   an MS franchise?
15          A.    Yes.
16          Q.    That was important to you?
17          A.    Yes.     And I was rather vocal on that
18   one.
19          Q.    I understand that.                 I've read -- I've
20   read a number of your statements.                       And well said.
21          In talking about the development of an MS
22   franchise, what do you mean by that?
23          A.    Being looked at by the medical
24   community as a committed actor in MS.
25          Q.    As someone who develops and tries to

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-25 Filed 09/13/19 Page 15 of 15


                                                                           Page 97
 1                  OLIVIER BRANDICOURT
 2




13          Q.    Have you ever been involved in
14   applications for FDA approval for drugs?
15          A.    Depending what you mean by "involved,"
16   but close to, yes.
17          Q.    Okay.      And, sir, are you aware that the
18   FDA is, among other things, interested in whether
19   the pharmaceutical company is committed to the
20   drug?
21          A.    Committed in that context, meaning --
22          Q.    In the sense that the company is
23   applying for approval for a certain indication.
24   The drug, however, depending upon studies, may
25   also be efficacious for another indication.                     And

                          TSG Reporting - Worldwide   877-702-9580
